Hudgins, J.,
dissenting.
There are two views on the application of a statute reducing the time in which appeals may be perfected upon cases pending at the time the law takes effect. I thought *98the application of such statutes in the absence of a saving clause in the act was settled by the opinion in Allen v. Mottley Construction Co., 160 Va. 875, 170 S. E. 412, and cases therein cited. The other view is adopted by the majority opinion in the present case. While logical reasons may be advanced in support of either construction, it seems to me that having expressed approval of one view on a legal question which is susceptible of two interpretations, we should adhere to the one approved in the absence of some compelling reason to the contrary. On this point I dissent from the opinion of the majority.